Notice of Allowance
The location and Examiner assigned to the instant Application at the USPTO has changed.  Please direct all further correspondence to Art Unit 1656 and the Examiner signed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Status of the Application
The amendments and response filed 27 July 2022 have been considered in the entireties.  Claims 10-18 remain pending and subject to examination on the merits.

Withdrawal of Previous Rejections/Reasons for Allowance
The rejection of claims 10-11 and 15-18 under 35 U.S.C. 103 as being obvious over Ingber et al. (US 20140342445 cited on IDS) in view of Keller et al. (cited on previous PTO-892), Benam et al. (cited on previous PTO-892), and Rajas et al. (cited on previous PTO-892) as evidenced by US 20140072622 (cited on previous PTO-892) is withdrawn for the following reasons.  
Upon further consideration of the cited art and in view of Applicant’s arguments, it asserted none of the references, alone or in combination teach the limitation, in the first fluid channel, culturing lung epithelial cells and bacteria adhered thereto at an air-liquid interface and in the absence of fluid flow in order to produce viable cultured lung epithelial cells.  The prior art at best stipulates the fluid flow/fluid sheer stress can be controlled by a skilled artisan (for example, Ingber et al. at paragraphs 0073 or 0131) but does not teach or suggest the complete absence of said fluid flow during the culturing of the cells and bacteria at an air-liquid interface.  The flow rate of the cited prior art, however, appears to be integral for the success in growing tissue type cells including those further comprising bacteria.  The Declaration as filed on 24 May 2022 by Dr. Levner et al. has also been considered (said Declaration is also discussed in the Remarks filed 27 July 2022 as well – See  pp. 7-9), wherein the unexpected and surprising effects asserted by Dr. Levner in Sections 4 and 5 give weight to the non-obviousness of the claimed invention.  Generally, fluid flow/fluid sheer stress for cell culturing in microfluidic devices is the standard to produce viable cultured cells, wherein this is performed in order to maintain a homeostatic balance between bacterial growth and tissue cell growth and obtain viable cells.  Here, for whatever reason, said homeostatic balance is achieved in the absence of said fluid flow/fluid sheer stress and yet viable epithelial cells are still obtained, which is not a result that would be expected.  
As such, the rejection of record, and all others depending on this base rejection, are withdrawn.  Claims 10-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 August 2022